Citation Nr: 1605495	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  He served in Vietnam and was awarded a Combat Infantryman's Badge.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

This appeal was remanded by the Board in July 2014 for further development.  It has now been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2014 statement, the Veteran indicated that he had multiple appointments during an unspecified time period with a mental health counselor at the VA clinic in Bolivar, Tennessee.  Because no records from Bolivar have been associated with the claims file and mental health treatment records are potentially relevant to the Veteran's claims, this appeal must be remanded again.  In addition, pursuant to the Board's July 2014 remand, the AOJ sent a letter requesting the Veteran's authorization to obtain medical records.  However, it did not specifically mention that the records sought were from Quinco Mental Health Center, which, according to an April 2013 letter, diagnosed the Veteran with PTSD.  On remand, the AOJ should attempt to obtain the Quinco records again.   

Because the Veteran's claim of entitlement to service connection for a sleep disorder is inextricably linked with his claim of entitlement to service connection for an acquired psychiatric disorder, it is premature to adjudicate the sleep disorder claim while development of the psychiatric claim is ongoing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain, with the Veteran's assistance as needed, all records and examinations from the Quinco Mental Health Center.  Any request for authorization sent to the Veteran must specifically explain that the records sought are from the Quinco Mental Health Center and that they are significant to the Veteran's claim because the April 2013 letter from Quinco is insufficient, on its own, to conclude that service connection is in order without knowing the medical basis of the reported psychiatric diagnosis.  Follow proper notification procedures if the records are unobtainable.  All methods of obtaining records should be contemplated.  All attempts to obtain records should be documented in the claims folder.

2.  The AOJ should obtain copies of all pertinent, outstanding records from the Memphis VA Medical Center and its associated clinics, including the clinic in Bolivar, Tennessee.  All attempts to obtain records should be documented in the claims folder.  

3.  If the records reveal a diagnosis of an acquired psychiatric disorder, the Veteran should be afforded an additional psychologist or psychiatrist VA review of his medical records, to include an additional examination if indicated, to determine the etiology of that disorder and any sleep disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed if pertinent records are not on file.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Board requests that the examiner state whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is caused or aggravated (permanently worsened beyond the natural progression) by the Veteran's in-service experiences.  If conclusions reached vary from other evidence on file, the medical reasoning must be completely set out.  If it is concluded the appropriate finding is of no psychiatric disorder, varying diagnoses should be explained or distinguished.

The Board also requests that the examiner state whether it is at least as likely as not that the Veteran's sleep disorder had its onset in service or is caused or aggravated by any injury or illness during his military service or by any acquired psychiatric disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature.  If no relationship between the Veteran's acquired psychiatric disorder or sleep disorder and his active military service or his service-connected disorders is identified, that should be set forth.  

4. The AOJ must ensure that the examiner's report complies with this remand and answers the question presented in the request.  The AOJ must also ensure that the examiner documents consideration of the electronic claims file, including any records contained in Virtual VA and VBMS.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

5. After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




